Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiueh et al. (US 2013/0159999, hereinafter Chiueh).

Regarding claim 1, Chiueh discloses
A computing device comprising (Fig. 3A, 3B: physical server):
processing hardware (paragraph [0045]: the decision to select intercept mechanism may depend on the number DN of hardware debug registers supported by a CPU);
storage hardware (paragraph [0006]: The resources may include memory) storing a virtualization layer comprising a hypervisor (paragraph [0045]: When the number DN is not greater than the number of TCP send and close related functions, intercepting by TCP related system calls is selected, which includes cloning a shadow service descriptor table (SDT) table from a VM guest OS into a VM monitor (VMM) (step 720) and modifying SDT table in the VM guest OS to intercept TCP related system calls);
the storage hardware (paragraph [0006]: The resources may include memory) storing a virtual machine comprising a guest operating system, the guest operating system (paragraph [0031]: The technique intercepts guest OS's at packet sending system call) comprising a guest kernel (paragraph [0033]: The exemplary embodiments may associate VM kernel information to generate the application dependency map in a virtualization environment), the virtual machine further comprising virtual processors managed by the virtualization layer (paragraph [0054]: When the VMM mechanism applies the shadow SDT table scheme to intercept and introspect between multiple guest VMs such as VM1 and VM2, the VMM mechanism performs two parts. A first part is VM1 call TCP send related system calls and a second part is VM1 schedules to VM2 ... After introspecting, the VM inspector 1240 gets the thread and TCP connection information and generates one per thread traffic log and stores it to traffic log buffer 1260. The VM inspector 1240 also sets a virtual CPU's instruction pointer register to correct system call function's address by looking up the shadow SDT table stored in VM information cache 1270), the guest kernel (paragraph [0031]: The technique intercepts guest OS's at packet sending system call)) configured to issue guest instructions to the virtual processors (paragraph [0049]: The VMM checks a running VM's virtual CPU's stack pointer register 1010, and masks the stack pointer register's value with 4096 to obtain address of the running thread's task_struct kernel object 102); and
the virtualization layer configured to, when the computing device is operating, execute the virtual processors on the virtualization layer (paragraph [0049]: The VMM checks a running VM's virtual CPU's stack pointer register 1010, and masks the stack pointer register's value with 4096 to obtain address of the running thread's task_struct kernel object 102), the virtualization layer further configured to, when the computing device is operating:
capture and store, into a trace file, indicia (paragraph [0050]: Each VMM generates the per-thread traffic log by intercepting and introspection the guest VM) of whichever guest instructions are issued by the guest kernel to the virtual processors (paragraph [0049]: The VMM checks a running VM's virtual CPU's stack pointer register 1010, and masks the stack pointer register's value with 4096 to obtain address of the running thread's task_struct kernel object 102), 
the trace file comprising sets of instruction indicia, each set comprising chunks, wherein instructions within each set preserve causality of the executed guest instructions (paragraph [0036]: After it successfully intercepts at TCP operations, the system 300 may begin to perform traffic log collection in introspecting module 372; paragraph [0064]: The generated map may also be analyzed to automatically find out the root cause of performance problems in distributed applications; paragraph [0065]: Cost for the dependencies and collection may include such as inspecting TCP operations by the VMM, transferring log entry to the APM server), wherein the chunks within a set preserve causality with respect to each other (paragraph [0036]: After it successfully intercepts at TCP operations, the system 300 may begin to perform traffic log collection in introspecting module 372; paragraph [0064]: The generated map may also be analyzed to automatically find out the root cause of performance problems in distributed applications; paragraph [0065]: Cost for the dependencies and collection may include such as inspecting TCP operations by the VMM, transferring log entry to the APM server), and wherein at least two sets respectively correspond to traces of two execution units concurrently executed (paragraph [0006]: One application may create many processes to provide services on the physical server, and each process may create one or more concurrent threads that share resources owned by this process; paragraph [0037]: The introspecting module 372 may check the VM's CPU register values, get kernel objects of running thread and processing socket and generate the per-thread traffic log) by the virtualization layer (paragraph [0034]: Intercepting module 374 and introspecting module 372 are in a corresponding VM monitor (VMM) such as VMM 370 on a corresponding physical server such as physical server 1, and a corresponding forward daemon 355 is running on the corresponding physical server 1).
Regarding claim 8, Chiueh discloses A method performed by a computing device ... (see the rejection for claim 1).
Regarding claim 15, Chiueh discloses Storage hardware that stores ... (see the rejection for claim 1).

Regarding claims 2, 9, and 16, Chiueh discloses
wherein a first of the execution units corresponds to a virtual processor (paragraph [0006]: One application may create many processes to provide services on the physical server, and each process may create one or more concurrent threads that share resources owned by this process; paragraph [0054]: When the VMM mechanism applies the shadow SDT table scheme to intercept and introspect between multiple guest VMs such as VM1 and VM2, the VMM mechanism performs two parts. A first part is VM1 call TCP send related system calls and a second part is VM1 schedules to VM2 ... After introspecting, the VM inspector 1240 gets the thread and TCP connection information and generates one per thread traffic log and stores it to traffic log buffer 1260. The VM inspector 1240 also sets a virtual CPU's instruction pointer register to correct system call function's address by looking up the shadow SDT table stored in VM information cache 1270) of a first virtual machine (paragraph [0035]: The introspecting module 372 generates one per-thread traffic log for each calling to TCP related functions in VMs; paragraph [0054]: When the VMM mechanism applies the shadow SDT table scheme to intercept and introspect between multiple guest VMs such as VM1 and VM2) and a second of the execution units corresponds to a virtual processor (paragraph [0006]: One application may create many processes to provide services on the physical server, and each process may create one or more concurrent threads that share resources owned by this process; paragraph [0054]: When the VMM mechanism applies the shadow SDT table scheme to intercept and introspect between multiple guest VMs such as VM1 and VM2, the VMM mechanism performs two parts. A first part is VM1 call TCP send related system calls and a second part is VM1 schedules to VM2 ... After introspecting, the VM inspector 1240 gets the thread and TCP connection information and generates one per thread traffic log and stores it to traffic log buffer 1260. The VM inspector 1240 also sets a virtual CPU's instruction pointer register to correct system call function's address by looking up the shadow SDT table stored in VM information cache 1270) of a second virtual machine (paragraph [0035]: The introspecting module 372 generates one per-thread traffic log for each calling to TCP related functions in VMs; paragraph [0054]: When the VMM mechanism applies the shadow SDT table scheme to intercept and introspect between multiple guest VMs such as VM1 and VM2).

Regarding claims 5, 12, and 19, Chiueh discloses
wherein the virtualization layer is further configured to identify an executable file associated with an execution unit and store an indication of the executable file in association with an execution trace of the execution unit (paragraph [0006]: A thread is a basic unit of execution control in a computer system. There may be one or more threads running in one process's execution environment. One application may create many processes to provide services on the physical server, and each process may create one or more concurrent threads that share resources owned by this process; paragraph [0034]: Each introspecting module such as introspecting module 372 performs VM introspection for TCP connection and running thread information by checking the guest OS's running kernel data structure and getting one or more running thread's process and thread information, and generates one or more per-thread traffic logs 330b for sending to the APM server via the forward daemon 355. Intercepting module 374 and introspecting module 372 are in a corresponding VM monitor (VMM) such as VMM 370 on a corresponding physical server such as physical server 1, and a corresponding forward daemon 355 is running on the corresponding physical server 1).

Regarding claims 6, 13, and 20, Chiueh discloses
wherein the storage hardware stores instructions configured to, when executed by the processing hardware, cause the computing device to display a user interface, the user interface comprising a user interface element to enable execution tracing to be turned on/off (paragraph [0035]: the APM server 330 may receive the request 322 from an administrator through a graphic user interface (GUI) 320 to start the application dependency generation ... On receiving the request, the APM server sends control command 330a to one or more forward daemons on one or more physical servers that run VMs related to the selected application. The control command may contain turn on/off inspection feature and corresponding vm-id ... The per-thread traffic logs are sent to forward daemon 355 for forwarding per-thread traffic 330b to the APM server 330. By analyzing the received logs, the APM server 330 may send an output 324 to the administrator through the GUI 320).

Regarding claim 7 and 14, Chiueh discloses
wherein the user interface enables a user to specify any arbitrary virtual machine managed by the virtualization layer to have execution tracing turned on/off (paragraph [0035]: the APM server 330 may receive the request 322 from an administrator through a graphic user interface (GUI) 320 to start the application dependency generation ... On receiving the request, the APM server sends control command 330a to one or more forward daemons on one or more physical servers that run VMs related to the selected application. The control command may contain turn on/off inspection feature and corresponding vm-id ... The per-thread traffic logs are sent to forward daemon 355 for forwarding per-thread traffic 330b to the APM server 330. By analyzing the received logs, the APM server 330 may send an output 324 to the administrator through the GUI 320).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh et al. (US 2013/0159999, hereinafter Chiueh) in view of Narayanasamy et al. “BugNet: Continuously Recording Program Execution for Deterministic Replay Debugging,” In proceedings of the International Symposium on Computer Architecture, 4 June 2005.

Regarding claims 3, 10, and 17, Chiueh does not explicitly disclose wherein the virtualization layer is further configured to detect context switches of the execution units and insert ordering markers for the context switches, respectively. Narayanasamy discloses wherein the virtualization layer is further configured to detect context switches of the execution units and insert ordering markers for the context switches, respectively (page 8 section 5.2: In this way we can deduce the ordering constraints for a memory operation in the local thread relative to the instruction count found in the MRL entry for the remote thread. Once a valid sequential order is retrieved, we know how far to replay each thread before waiting on other threads to get to the same synchronization point; page 11 section 7.1: Even though BugNet cannot replay the system code, it still provides deterministic replay of program execution before and after servicing interrupts and context switches). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, of Chjueh by retrieving a valid sequential order to replay each thread before waiting on other threads to get to the same synchronization point of Narayanasamy. The motivation would have been to replay each thread before waiting on other threads to get to the same synchronization point (Narayanasamy page 8 section 5.2).

Regarding claims 4, 11, and 18, Chiueh does not explicitly disclose wherein the ordering markers are inserted in a chronological order corresponding to the respective context switches and wherein each newly inserted ordering marker comprises a value larger than a previously inserted ordering marker. Narayanasamy discloses wherein the ordering markers are inserted in a chronological order corresponding to the respective context switches and wherein each newly inserted ordering marker comprises a value larger than a previously inserted ordering marker (page 8 section 5.2: In this way we can deduce the ordering constraints for a memory operation in the local thread relative to the instruction count found in the MRL entry for the remote thread. Once a valid sequential order is retrieved, we know how far to replay each thread before waiting on other threads to get to the same synchronization point). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, of Chjueh by retrieving a valid sequential order to replay each thread before waiting on other threads to get to the same synchronization point of Narayanasamy. The motivation would have been to replay each thread before waiting on other threads to get to the same synchronization point (Narayanasamy page 8 section 5.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/26/2022